I congratulate Mr. Tijjani Muhammad-Bande on his election as President of the General Assembly at its seventy-fourth session. I assure him and the members of the Bureau of the support of the Government of the Commonwealth of the Bahamas during his tenure. I also extend our congratulations to his predecessor, Ms. Maria Fernanda Espinosa Garces, for her leadership of the Assembly at its seventy-third session.
It is my privilege to address the Assembly on behalf of the people of the Bahamas. In the context of the global climate emergency, it is also my responsibility, as a citizen of a vulnerable State, to speak on behalf of the community of small island developing States (SIDS), the peoples of the Caribbean and the Caribbean Community, and the coastal and other communities around the world that are especially vulnerable to rising sea levels and increasingly powerful storms.
I commend Secretary-General Antonio Guterres for his extraordinary leadership in focusing the attention of the international community on the global climate emergency. This global emergency poses myriad and dire risks for all of humankind, especially the poorest in the global commons. I thank Mr. Guterres for his visit to the Bahamas in the aftermath of Hurricane Dorian, one of the most destructive the Atlantic has ever generated, and a generational tragedy for the Bahamas, since it has decimated and devastated great swathes of Grand Bahama Island, as well as Abaco and the Abaco Cays, which are our second and third most populous centres. I also want to thank the Under-Secretary-General for Humanitarian Affairs and Emergency Relief Coordinator, Mr. Mark Lowcock, for his visit in the immediate aftermath of the hurricane.
The Bahamas is an archipelago of many islands and cays stretching more than 750 miles from off the south-east coast of Florida in the United States to the north-eastern tip of Cuba. We inhabit approximately 180,000 square miles of ocean and 16 principal islands whose cities, towns and settlements have names such as Marsh Harbour, Hope Town, Eight Mile Rock, West End and Sweetings Cay, reflecting the rich and diverse heritage of our country. The Canadian astronaut Chris Hadfield once noted, “From space, the Bahamas is the most beautiful place on Earth”, adding, “The Bahamas are gorgeous. The deep trench in the ocean floor called the Tongue of the Ocean, which comes between the islands, is the most beautiful deep indigo colour.”
We delight with great pride in sharing our archipelago, vibrant culture and natural wonders with millions of visitors from around the world.
Tourism is our principal industry. We are stewards of this natural treasure for ourselves and for humankind. But this surpassing beauty, and our very existence as a country, composed of many low-lying islands and more than 2,400 cays, is under grave threat. It is a threat that we did not cause. It is a threat that we cannot survive on our own. While many countries have coastal cities and zones, the Bahamas in its entirety is a coastal zone of many cays and islands forming an extensive archipelago. Over the past three decades, hurricanes have grown increasingly lethal throughout our region. In the words of the Secretary-General, they have become turbocharged. The Bahamas experienced major hurricanes in 2015, 2016 and 2017, but on 1 September 2019, we experienced something far beyond anything we had seen before. In an unprecedented destructive force of wind, rain and sea surge, Hurricane Dorian ripped into the islands of the northern Bahamas.
The naturally warm aquamarine and jade waters of the Bahamas, made even warmer by earth-warming carbon-gas emissions, were rapidly whipped up into action as instruments of death and destruction. With unrelenting fury, Hurricane Dorian lingered for painful hours on end, its deadly force laying waste to communities where children were preparing for the beginning of a new school year. The hurricane and its destructive winds, storm surges and rain remained stationary over Grand Bahama and Great Abaco; the 30-hour fixed position of the storm’s eye wall over some communities exacerbated these hazards. At its peak, Hurricane Dorian had maximum sustained winds of 185 miles per hour and gusts of more than 220 miles per hour. There were storm surges of 18 to 23 feet above normal tide levels, roughly three times my height of 6’ 1”. Officially, there were 56 lives lost, but we know that the accurate number is considerably higher because 600 people are still missing as rising and receding ocean waters have swept young and old from their homes. The picturesque and industrious principal town of Marsh Harbour on Abaco has disappeared. Nothing is left of it but heaps of rubble. East End, on Grand Bahama, is in ruins. The hurricane was a physical apocalypse for some communities.
Our hearts still ache as I address the Assembly here today. Thousands in our country continue to suffer and will face great difficulties in future as we struggle to recover and rebuild our broken towns and settlements and mend our spirits. At the same time, however, our hearts are filled with gratitude for the many friends and neighbours who came to our assistance even as the wind and water were still threatening us, and we thank those who continue to support us through these trying times.
In addition to the brave men and women of our Royal Bahamas Defence Force and the Royal Bahamas Police Force, we were aided by officers from the United States Coast Guard, our Caribbean Community friends and partners, including security personnel from Jamaica and Trinidad and Tobago, the Royal Canadian Air Force, the British Royal Navy and the Royal Netherlands Navy, which also transported troops from Germany, France and Belgium. Furthermore, the support that the Bahamas has received from fellow States Members of the United Nations, global and local non-governmental organizations, religious institutions and individuals, including school children, is a powerful demonstration of what it means to come together as a nation. To help focus and coordinate recovery, reconstruction and development assistance, we have created a new Ministry of Disaster Preparedness, Management and Reconstruction.
The small island countries in the Caribbean, the Atlantic, the Pacific and the Indian Ocean and elsewhere around the world are on the front lines of being swallowed up by an abyss, initially created by human activity and increasingly exacerbated by human inaction. Our vulnerabilities as States on the front line are profound. Because of the geographic distribution of the Bahamas, extending from Cuba and parallel to Florida, any number of hurricane trajectories may result in dire and protracted implications for our inhabited islands.
Global warming increases the severity and frequency of hurricanes for our archipelago and destroys our natural defences against such storms. Coral and mangrove degradation, land erosion, increased tidal movements and a myriad other consequences of global warming increase our vulnerability and hinder our ability to develop and implement effective resilience measures. We cannot make meaningful progress towards achieving the Sustainable Development Goals if, as forecasters are predicting, recent cyclonic and other extreme climate events are poised to become the new norm and may worsen. When one storm can obliterate an island State or a number of States in one hurricane season, how will we survive? How can we develop? How can we continue to exist?
I therefore add my urgent plea to the cries and voices of many other leaders and citizens of the global commons for the nations of the world assembled in this Hall to treat the global climate emergency as the greatest challenge facing humankind. It is a challenge that if not treated with the greatest urgency will continue to ravage small island States such as the Bahamas, and will also have a devastating impact on more developed States.
The Bahamas fully supports the Secretary-General’s comprehensive strategy to address the global climate emergency — which will eventually devastate the entire planet — including his plea to international financial institutions to provide concessionary financing to countries severely affected by the external shocks occasioned by climate change. The United Nations Development Programme is already working with three of our Caribbean neighbours — Saint Lucia, Dominica and Antigua and Barbuda — on various measures. The Bahamas encourages an expansion of this approach to include the Bahamas.
We urge the implementation of the SIDS Accelerated Modalities of Action (SAMOA Pathway) and enhanced financing for sustainable development. We support the Coalition for Disaster Resilient Infrastructure promoted by the Government of India, which I also thank for its recent assistance. Owing in particular to its many islands and cays requiring basic infrastructure, the Bahamas has major vulnerabilities and resilience deficiencies. We must urgently address these vulnerabilities in order to secure our citizens and protect vital public and private infrastructure.
For many years, the Bahamas and countries with similar characteristics have urged an alternative to per capita gross national income as the sole indicator of a country’s level of development and eligibility for concessionary financing. When we call for consideration of a country’s unique local circumstances in determining its financial worthiness, it should be remembered that access to financing is also a condition and requirement for our resilience. The Bahamas is a testament to the ability of SIDS to manage debt, despite such external setbacks.
I would also like to take this opportunity to invite potential travellers from throughout the world to come and visit one or more of the 14 other major islands in the Bahamas that were not affected by Hurricane Dorian, including Nassau, on the island of New Providence. The revenue from tourists visiting the Bahamas will help to play a vital role in reconstructing and rebuilding the affected areas.
To help rebuild and restore Abaco, the Abaco Cays and East Grand Bahama, the Government of the Bahamas has announced that those areas will be designated as special economic recovery zones for an initial period of three years, which will enable the communities affected by Hurricane Dorian to benefit from an extensive range of tax breaks and incentives for Bahamians and international investors.
Amid the decimation and devastation, there has been a symbol of hope and resilience in Abaco, from which we may draw inspiration, renewed energy and optimism. The iconic red-and-white-striped lighthouse in Hope Town on Elbow Cay, which is featured on the back of the Bahamian $10 bill, survived Hurricane Dorian. Built in 1863, over the decades this 89-foot lighthouse has helped to warn mariners of the dangerous reefs below. It is a symbol of pride for Abaconians and Bahamians. Soon after Hurricane Dorian, some of the residents of Hope Town placed a temporary light that shone in the darkness, with few other sources of light on the horizon. The Bahamas will restore the Hope Town lighthouse as a symbol of resilience, a source of unity and a beacon of hope. May it also serve as a symbol of resilience, unity and hope for a global commons willing to summon the courage and the imagination to act with justice and urgency to save our shared home.
